DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 03/15/2022, Claims 1, 7 and 14 are amended. Claims 2, 8 and 13 are cancelled. Claims 15-18 are newly added. Claims 1, 3-7, 9-12, 14-18 are pending. No new matter has been added. 


With respect to the amendment filed on 03/15/2022, see pages 11-12, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1, 3-7, 9-12, 14-18 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1, 3-7, 9-12, 14-18 are allowed. 
Independent Claims 1, 7 and 14 respectively recite the limitations of: acquiring a target human body image; determining a skeleton key point data set from the target human body image; determining, based on the skeleton key point data set, a target region in the target human body image, wherein the determining, based on the skeleton key point data set, a target region in the target human body image comprises: determining, based on skeleton key point data in the skeleton key point data set, a transverse boundary line in the target human body image, selecting at least two pieces of skeleton key point data from the skeleton key point data set to form a reference skeleton key point data set, determining, based on the reference skeleton key point data set, a longitudinal boundary line in the target human body image, and determining the target region as a region surrounded by the transverse boundary line and the longitudinal boundary line; and for each of pixel points comprised in the target region, performing coordinate transformation on the pixel point, to generate a transformed coordinate of the pixel point.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Knopp et al. at Col. 2, Lines 5-13, Col. 2, Lines 54-67, Col. 12, Lines 17-26, discloses orthophotos can be created in a variety of map coordinate systems without the need to convert or recompute DEM or photogrammetric 

However, Knopp et al., even if combined, fail to teach or suggest acquiring a target human body image; determining a skeleton key point data set from the target human body image; determining, based on the skeleton key point data set, a target region in the target human body image, wherein the determining, based on the skeleton key point data set, a 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210012470 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Pinalben Patel/Examiner, Art Unit 2661